Citation Nr: 1600165	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-02 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:  Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A claim to reopen the issue of entitlement to service connection for hypertension has been raised by the record during an August 2015 hearing before the Board, but has not been adjudicated by the RO subsequent to the Veteran's submission of additional medical evidence in March 2011.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The probative evidence of record does not show a current diagnosis of ischemic heart disease or any other heart disorder related to the Veteran's active military service.


CONCLUSION OF LAW

A heart disorder was not incurred in or caused by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a heart disorder, which he contends is due to in-service exposure to Agent Orange.  

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's March 2010 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records, personnel records, and all VA and private treatment records identified by the Veteran in connection with the above-captioned claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that in April 2008, the Veteran submitted an authorization for a private treatment provider in Binghamton, New York, pursuant to a prior service connection claim.  In a September 2008 rating decision, the RO advised the Veteran that the named private treatment provider indicated that it had no records of treatment for the Veteran.  Accordingly, the Board finds that the RO has made reasonable efforts to obtain the Veteran's private treatment records, and there is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116

In April 2010, the RO obtained a medical opinion as to whether the Veteran has a current diagnosis of a heart disorder related to Agent Orange exposure.  The examiner reviewed the evidence of record and rendered an opinion addressing all of the salient questions presented by the Veteran's service connection claim.  As such, the Board finds that the Veteran has been provided an adequate VA medical opinion for purposes of adjudicating his service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be presumed for certain diseases, including ischemic heart disease, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more any time after service.  38 C.F.R. § 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Private treatment records show that the Veteran had at least two abnormal electrocardiograms (EKG) during employment physical evaluations conducted during the 1980's and 1990's.  However, the records do not show a diagnosis of a heart disorder.

An August 2008 VA treatment record indicates that the Veteran underwent a chest x-ray, which revealed low lung volumes, but no abnormality of the lungs, pleural surfaces, pulmonary vasculature, heart, mediastinum, or bony thorax.  The impression was "no acute cardiopulmonary process."

A December 2009 adenosine nuclear stress test showed "subtle lateral wall reversible change and very questionable anterior wall reversible change at [the] base with small fixed apical thinning."

A January 2010 VA treatment record indicates that the Veteran reported to the emergency room with complaints of chest pain after shoveling snow.  An EKG revealed normal sinus rhythm with left axis deviation, left anterior hemiblock, right bundle-branch block, which was unchanged from the last EKG performed in December 2009.  A chest x-ray revealed no acute cardiopulmonary process.  The provisional diagnosis was chest pain and suspected ischemic heart disease, and the treatment provider ordered a cardiac catheterization. 

A January 2010 cardiac catheterization revealed normal appearing coronary arteries, and no intervention was performed.  The diagnosis was acute angina, no EKG changes, negative cardiac enzyme studies, and status post cardiac catheterization with clean coronary artery system.  

A February 2010 VA cardiology treatment record indicates that the Veteran denied any chest pains since the January 2010 hospital admission.  An EKG revealed normal sinus rhythm, with incomplete right bundle-branch block with a left anterior hemiblock without any acute changes.  The treatment provider noted that a recent cardiac catheterization revealed normal coronary arteries.  The impression was history of chest pain with normal coronary arteries, hypertension, hepatocellular failure with evidence of cholelithiasis, hyperlipidemia, obesity, and strong family history for coronary artery disease.

In April 2010, a VA examiner reviewed the Veteran's treatment records and indicated that the Veteran did not have a diagnosis of ischemic heart disease.  

During an August 2015 hearing before the Board, the Veteran testified that after undergoing employment physical evaluations, he was told that there was something wrong with his heart, such as an irregular heartbeat.  The Veteran further testified that after he was informed that his coronary arteries were normal in 2010, he did not believe that he had a current diagnosis of coronary artery disease.   

Based on the foregoing, the Board finds that service connection for a heart disorder is not warranted, as there is no competent medical evidence showing that the Veteran has a current diagnosis of ischemic heart disease or any other heart disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a heart disorder, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a heart disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


